Citation Nr: 1203273	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disability.

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for hepatitis C, to include as due to improper care on the part of the VA under the provisions of 38 U.S.C.A. § 1151.

8.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted noncompensable service connection for pseudofolliculitis barbae, effective May 4, 2009; declined to reopen the previously denied claims for service connection for a stomach and headache disability; and denied service connection for diabetes mellitus, hypertension, heart disease, peripheral neuropathy of the bilateral upper and lower extremities, and hepatitis C.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a claim for service connection for a headache disability and for an increased rating for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a gastrointestinal disability, to include a peptic ulcer, was previously denied in May 1984 rating decision.  The Veteran did not appeal the decision and it is final.

2.  Evidence added to the record since the May 1984 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a gastrointestinal disability, to include a peptic ulcer.

3.  The Veteran was not present on the landmass or the inland waters of Vietnam during service and, therefore, is not presumed to have been exposed to herbicides, including Agent Orange. 

4.  Diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

5.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.

6.  Heart disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

7.  Peripheral neuropathy of the bilateral upper and lower extremities is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

8.  The competent and probative evidence of record demonstrates that the Veteran does not have a current diagnosis of hepatitis C, or that the Veteran contracted hepatitis C through negligence on the part of the VA.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision that denied service connection for a gastrointestinal disability, to include a peptic ulcer, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  The evidence received since the May 1984 rating decision is not new and material to reopen the Veteran's claim for service connection for a gastrointestinal disability, to include a peptic ulcer.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Diabetes mellitus was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 

4.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

5.  Heart disease was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

6.  Peripheral neuropathy of the bilateral upper and lower extremities was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

7.  Hepatitis C was not incurred in or aggravated by the Veteran's active duty military service and the criteria for compensation under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361, 3.800 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, January 2009, May 2009, August 2009, and December 2009 letters, sent prior to the initial unfavorable AOJ decision denying all the claims on appeal issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for a stomach disability, the December 2009 letter advised him that his claim was previously denied, with notification sent in 1984, and that the claim was previously denied because there was no evidence that his ulcer had its onset in service or was related to his service.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The December 2009 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the December 2009 letter complied with the notice requirements as articulated in Kent, supra.  

Relevant to the Veteran's claim for service connection for hepatitis C, in January 2009, the Veteran was provided with a list of the possible risk factors that might lead to the contraction of hepatitis C, and the Veteran was asked to respond to the letter with any medical history relevant to his claim, which he did in May 2009.  Additionally, in August 2009, the RO advised the Veteran of the evidence necessary to demonstrate that he contracted hepatitis C due to medical negligence on the part of the VA, under 38 U.S.C.A. § 1151. 

Relevant to the Veteran's claims for service connection for hypertension, heart disease, and peripheral neuropathy of the upper and lower extremities, in May 2009, the RO advised the Veteran of the elements necessary to demonstrate that these disabilities were caused or aggravated by a disability on a secondary basis, as the Veteran contended.

Additionally, relevant to all the claims on appeal, all four letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Relevant to the Veteran's application to reopen his claim of entitlement to service connection for a stomach disability, the Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  

With regard to the Veteran's claims for service connection for diabetes mellitus, hypertension, heart disease, peripheral neuropathy of the bilateral upper and lower extremities, and hepatitis C, the Board notes that no VA examinations have been conducted to determine the etiology of those conditions.  However, as will be discussed below, there is no evidence of any complaints, treatment, findings, or diagnoses referable to diabetes mellitus, hypertension, heart disease, peripheral neuropathy, or hepatitis C during service.  Additionally, the first evidence of a diagnosis of diabetes mellitus, hypertension, and heart disease is in 2005, and there does not appear to be any current diagnosis of hepatitis C or peripheral neuropathy.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, the Veteran has not alleged a continuity of diabetic or cardiac symptomatology since service; rather, he has contended that he is entitled to presumptive service connection based on exposure to herbicides; however, as will be discussed below, there is no evidence that he was exposed to herbicides, to include Agent Orange.  Therefore, the Board finds that there is no indication that diabetes mellitus, or persistent or recurrent symptoms of such disease may be associated with the Veteran's military service.  It follows that the Veteran's hypertension and heart disease cannot be service-connected as secondary to diabetes.  Thus, a remand for examination and/or opinion is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 




II.  Analysis

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a stomach disability in a May 1984 rating decision. The Veteran did not appeal the decision and thus it is final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1103. 

Although the RO determined in a December 2009 rating decision that new and material evidence sufficient to reopen the claim for a stomach disability had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history, in September 1983, the Veteran submitted a claim for service connection for a stomach disability, stating that he had been treated for stomach discomfort while in service and that he had been diagnosed with an ulcer in 1976, within one year of separating from service.  VA treatment records were reviewed, demonstrating that the Veteran underwent surgery to repair his ulcer in 1983.  An April 1984 VA examination did not show the presence of a current stomach condition.  Accordingly, a May 1984 rating decision denied the Veteran's claim for a stomach disability stating that there was no evidence that a stomach condition began in service or within one year following separation from service.

The claim of entitlement to service connection for a stomach disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in December 2008.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA treatment records, two VA examinations, and the Veteran's own statements, as described above. 

In support of his application to reopen the claim, the Veteran submitted additional personal statements that he currently suffers from a stomach condition that had become progressively worse with time and with taking medications for other disabilities.  Additionally, more current VA treatment records have been obtained.  However, the VA records, while demonstrating that the Veteran was status post ulcer surgery and suffered from an acute bout of gastroenteritis in 2008, do not demonstrate that the Veteran's stomach condition status post surgery for an ulcer was related to his service or had its onset in service.  Furthermore, the evidence does not demonstrate that the Veteran had a stomach condition that began while he was in service or that his stomach condition or ulcer began shortly after separating from service, namely in the 1970s, as the Veteran claims.  There is also no credible evidence to support the Veteran's contentions that he was diagnosed with or treated for an ulcer or for a stomach condition in the 1970s, as he claims.  Therefore, as those necessary elements to substantiate a claim for service connection have not been presented, the Board finds that new evidence has not been received to substantiate the Veteran's claim. 

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has not been received.  In that regard, the Veteran's statements are new but not material.  Lay assertions of medical causation, on their own, cannot suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).  Additionally, the Veteran's statements are mainly cumulative of those considered at the time of the last final decision on this issue. 
Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to demonstrate that the Veteran's stomach disability had its onset in service or began within the year following service.  The newly submitted evidence of record, while showing continuing stomach pain, still fails to show that the Veteran's stomach disability or peptic ulcer began in service or shortly after service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  There were two unproven elements, that of evidence of a chronic stomach disability in service or within year following service, as well as a medical nexus between the current disability and service, and neither of those elements were proved. 

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA. 

Therefore, although the Veteran has submitted new evidence that was not before the Board in May 1984, the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  The new evidence does not show that the Veteran had a stomach disability in service or shortly after separating from service, or that a stomach disability is related to the Veteran's service.  Therefore, the new evidence is not material.  Thus, the claim for service connection for a stomach disability is not reopened and the benefits sought on appeal remain denied. 

Service Connection

Diabetes Mellitus

The Veteran contends that he was exposed to herbicides, specifically Agent Orange, when he worked state-side receiving injured veterans returning from the Vietnam war.  He alleges that he subsequently developed diabetes mellitus type II and associated hypertension, heart disease, and bilateral upper and lower peripheral neuropathy.  Therefore, he claims that service connection is warranted for such disabilities. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include diabetes mellitus and cardiovascular disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present on the landmass or the inland waters of Vietnam during the Vietnam era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

Certain diseases, to include diabetes mellitus type II and acute and subacute peripheral neuropathy, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
The Veteran's DD-214 form reflects that he served from November 1974 to February 1976, with no overseas service.  The record does not demonstrate that the Veteran was present on the landmass or the inland waters of Vietnam during service.  Moreover, the National Personnel Records Center indicated in August 2009 that there was no proof that the Veteran served in Vietnam during the Vietnam War.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii) (2011); see also Haas, supra (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  Absent qualifying service in Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Moreover, the record fails to show that the Veteran manifested diabetes mellitus type II to a degree of 10 percent within the one year following his service discharge in February 1976.  Rather, as will be discussed below, the first evidence of diagnosis of such disease was in March 2005.  Therefore, presumptive service connection is not warranted for diabetes mellitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the Board has also considered whether the Veteran is entitled to service connection for a diabetes mellitus on a direct basis. 

In this regard, the Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses referable to diabetes mellitus.  

Post-service records are negative for a diagnosis of diabetes mellitus or indication of abnormal glucose studies for many years following service.  For instance, in August 1982, the Veteran underwent a complete blood count and no abnormalities with regard to his sugars was noted.  A December 1991 urinalysis demonstrated negative glucose.  A November 1997 private treatment record is negative for a history of diabetes.  At the time, the Veteran was taking Coumadin and was switched to Calan for his blood pressure and chest pain.  Then, a March 2005 VA treatment record reflects a diagnosis of diabetes as indicated on the Veteran's history of presenting illnesses.  He was to continue taking his medications.  VA treatment records dated since 2005 reflect ongoing treatment for the Veteran's diabetes mellitus, however, the records do not suggest that he suffered from diabetes prior to 2005 or, importantly, in the 1970s or 1980s.

In light of the fact that the Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses referable to diabetes mellitus and that he was not diagnosed with such disease until 2005, or in at least in the early to mid-2000s, over 25 to 29 years after his discharge from military service, the Board finds that service connection is not warranted on a direct basis.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Moreover, there is no competent opinion of record linking the Veteran's diabetes mellitus to his military service. 

In this regard, the Board observes that the Veteran has not contended that his diabetes mellitus type II is related to service on a direct basis.  Rather, the essence of his argument is that he was exposed to Agent Orange while handling wounded soldiers who were returning from Vietnam.  Even so, the Board observes that, while the Veteran is competent to testify as to his diabetic symptomatology, he is not competent or qualified, as a layperson, to render an opinion concerning medical causation of a disorder such as diabetes mellitus type II.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, as there is no competent and probative evidence linking the Veteran's diabetes mellitus type II to any disease, injury, or incident of service, service connection for such disorder is not warranted.  Moreover, the Board observes that the Veteran has not alleged a continuity of symptomatology since his service discharge.  In this regard, the Board again notes that sugar and glucose tests were negative for diabetes mellitus for many years following service.

Moreover, although the Veteran contends that he handled wounded soldier returning from Vietnam, his DD-214 states instead that is military occupational specialty was that of general warehouse manager, with no indication that he had medical training or medical duties.  Accordingly, the Board finds that his statements that he was exposed to wounded soldiers with herbicide exposure are given very little probative weight.  Significantly, no presumptive service connection or direct relationship has been accepted by the VA in such a case with regard to the claimed disabilities on appeal and their relationship to herbicides.

Therefore, based on the foregoing, the Board finds that service connection for diabetes mellitus type II is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus type II.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107. 

Heart Disease, Hypertension, Peripheral Neuropathy

The Veteran contends that his current heart disease, hypertension, and peripheral neuropathy were caused or aggravated by his diabetes mellitus.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), has been included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) (2011).  However, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, Note (1) (2011). 

In this case, however, because the Board is denying service connection for diabetes mellitus, the Veteran's claims for service connection for hypertension, heart disease, and peripheral neuropathy of the bilateral upper and lower extremities must be denied on a secondary basis, the root of his contentions.

That being said, the Board will also evaluate the Veteran's claim on a direct basis and determine whether his hypertension, heart disease, or peripheral neuropathy are related to his service or had their onset during service.

Service treatment records are negative for any indication of cardiovascular or neurological abnormality.  On February 1976 separation examination, the Veteran's blood pressure was 106/72, and the Veteran denied experiencing any neurological or cardiovascular symptoms or manifestations.

Post-service VA treatment records dated in the late 1970s and early 1980s reflect ongoing treatment for a stomach condition, however, the records are negative for any diagnosis of hypertension, a heart condition, or peripheral neuropathy.  The record does reflect that in August 1976, an EKG taken due to complaints of dizziness was normal, except for a finding of sinus bradycardia. On July 1978, examination of the extremities was normal with no evidence of edema.  That same summer, psychiatric treatment records demonstrate that the Veteran had been previously diagnosed with bradycardia.  On August 1978 VA examination, cardiovascular and examination of the nervous system was normal.  On April 1984 VA examination, no cardiovascular or neurological abnormalities were found.  A November 1997 private treatment record reflects that the Veteran was hospitalized for chest pain and a chest flutter.  Examination did not show any abnormality of the heart at that time, nor was a diagnosis of hypertension or neuropathy documented or provided.  

VA treatment records beginning in 2005 reflect ongoing diagnoses of hypertension, carotid stenosis, transient ischemic attack, and mitral valve prolapse.  Although the records do not specifically demonstrate a diagnosis of peripheral neuropathy, at various times it was noted that the Veteran was suffering from neuropathic symptoms related to his diabetes mellitus.  However, these records do not demonstrate that any of the disabilities on appeal have been medically linked to the Veteran's service.  

In this case, as stated above, the Veteran may not be afforded the presumption of herbicide exposure in service, and thus, his diagnosed heart disease cannot be service-connected on that basis.  38 C.F.R. § 3.309(e).

Furthermore, there is no indication that the Veteran was diagnosed with hypertension, cardiovascular renal disease, or acute or subacute peripheral neuropathy within one year of separating from service in February 1976.  Thus, service connection cannot be awarded based upon those presumptive provisions.  38 C.F.R. § 3.309(a).  The Board notes that although the Veteran was found to suffer from sinus brachydia in 1976, such is not considered to be a presumptive disease.  Furthermore, there is no evidence that the Veteran currently suffers from sinus brachydia, or that he has suffered from that condition at any time during the pendency of the appeal.

In light of the fact that the Veteran's service treatment records are negative for any complaints, treatment, findings, or diagnoses referable to hypertension, heart disease, or peripheral neuropathy, and that he was not diagnosed with such diseases for over 10 to 20 years following separation from service, the Board finds that service connection is not warranted on a direct basis.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between service discharge and medical documentation of a claimed disability is evidence against a claim of service connection).  Moreover, there is no competent opinion of record linking the Veteran's hypertension, heart disease, or peripheral neuropathy to his military service. 

Additionally, the Board notes that the Veteran has contended on his own behalf that his hypertension, heart disease, and peripheral neuropathy are related to his military service, to include his exposure to herbicides.  While he is competent to testify as to his hypertensive, diabetic, heart, and neurological symptomatology in-service, he is not competent or qualified, as a layperson, to render an opinion concerning the complex medical relationship between hypertension, heart disease, and peripheral neuropathy and service or to exposure to herbicides.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between hypertension, heart disease, and peripheral neuropathy and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's statements regarding a nexus between his hypertension, heart disease, and peripheral neuropathy, and service to be of little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Consequently, as there is no competent and probative evidence linking the Veteran's hypertension, heart disease, and peripheral neuropathy to his military service, to include exposure to herbicides, service connection for such diseases is not warranted. 

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, heart disease, and peripheral neuropathy.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107. 

Hepatitis C under 38 U.S.C.A. § 1151

The Veteran contends that he currently suffers from hepatitis C and that his only known risk factor was when he underwent a blood transfusion while undergoing surgery related to his ulcer at the VA in the late-1980s.

38 U.S.C.A. § 1151  provides generally that, when a veteran suffers injury or aggravation of an injury as a result of VA hospitalization or medical or surgical treatment, not the result of the veteran's own willful misconduct or failure to follow instructions, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or DIC compensation, shall be awarded the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).

Service treatment records, including February 1976 separation examination, are negative for any diagnosis or treatment for hepatitis C. 

Post-service treatment records reflect that on August 1978 VA examination, there was no indication that the Veteran suffered from hepatitis C.  VA treatment records reflect that in September 1983, the Veteran underwent an endoscopy as well as a vagotomy and pyloroplasty related to a history of peptic ulcer and gastrointestinal bleeding.  The treatment records surrounding the surgery reflect that the Veteran had an upper endoscopy that demonstrated the presence of an anterior wall bulbar ulcer.  Five days later, he had upper gastrointestinal bleeding and was taken to surgery.  Following the vagotomy and pyloroplasty, the Veteran recovered and was discharged about one week later.  On April 1984 VA examination, it was noted that the Veteran had undergone surgery for an ulcer.  He currently had cramps and diarrhea after eating.  The assessment was well-healed upper midline scar.  Abdominal examination was otherwise unremarkable.  

VA treatment records dated from 2005 to 2008 do not reflect any current or previous diagnosis of hepatitis C.  Numerous lists of the Veteran's medical history dated throughout those years do not demonstrate such a diagnosis.  The Board observes that in December 2008, under previous medical history, it is listed "Hep C PUD."  However, when reviewing the other treatment records of record, including those that list the Veteran's previous diagnoses and treatment, there is no indication that the Veteran's peptic ulcer disease resulted in the complication of contracting hepatitis C.  There is no evidence that such a diagnosis has been found on laboratory studies.  There is also no evidence that hepatitis C was contracted when reviewing the 1983 surgical records.  Accordingly, after thorough review of the record, it is evident that the December 2008 treatment record documented a medical history as stated by the Veteran and transcribed by his physician, rather than a diagnosis based upon any medical evidence or laboratory data.  To that extent, the Board is not required to accept a medical opinion based upon a history supplied solely by the Veteran and that is inaccurate.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  While the December 2008 list of diagnosis is not in and of itself a medical opinion, the same principal necessarily applies to a history of previous illness described by the Veteran and transcribed by a medical professional, when the medical illness is inaccurate and there is no basis upon which to find that the illness in fact exists.  Significantly, there is no indication in the claims file that the Veteran suffered from hepatitis C related to his peptic ulcer, as that annotation suggests.  Accordingly, the Board places very low probative value on the annotation in the Veteran's treatment records indicating a previous history of hepatitis C related to his peptic ulcer disease and in fact finds that competent and probative evidence of record is against finding that such a diagnosis in fact exists.  In so finding, the Board observes that the 1983 surgical records do not show a diagnosis of hepatitis C or that that the Veteran underwent a blood transfusion, and the records following the surgery dated for over thirty years show no indication of prior blood transfusion, contraction of hepatitis C, or diagnosis of hepatitis C.

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran suffers from a current diagnosis of hepatitis C.  Absent evidence of a current disability, service connection must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Thus, the Veteran's claim for service connection for hepatitis C must be denied.

Additionally, because there is no current disability, an analysis pursuant to the regulations of 38 U.S.C.A. § 1151 is moot, as the threshold criteria for such an analysis is the presence of an additional disability.  In this case, no hepatitis C has been demonstrated, as explained above.  The Board notes once again that when reviewing the VA treatment records surrounding the 1983 surgery for a peptic ulcer, and the subsequent records, there was no indication that the Veteran received a blood transfusion or that he contracted hepatitis C due to the surgery.  Thus, 38 U.S.C.A. § 1151 cannot provide upon which to substantiate the Veteran's claim.

In sum, the competent evidence of record does not demonstrate that the Veteran has a current diagnosis of hepatitis C.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence not having been received, the appeal to reopen a claim of entitlement to service connection for a gastrointestinal disability, to include a peptic ulcer, is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

Service connection for heart disease is denied.

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Service connection for hepatitis C , to include under the provisions of 38 U.S.C.A. § 1151, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's application to reopen the previously denied claim for service connection for a headache disability for an increased rating for pseudofolliculitis barbae so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With regard to the Veteran's application to reopen the previously denied claim for service connection for a headache disability, in February 2011, the Veteran stated that he had recently undergone neurological studies at the VA to determine the nature of his headache disability and that he had been prescribed medications for his headaches.  Because it is possible that the neurological studies might address the etiology of the Veteran's headache disability, or at the least, might state the date of onset of his headache disability, and such evidence would be supportive of the Veteran's claim, remand is necessary to obtain the above-mentioned VA treatment records.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the Veteran's claim for an increased rating for pseudofolliculitis barbae, VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In January 2010 and in February 2011, the Veteran contended that the condition had worsened in that it had spread to his neck and general upper body area.  Because the diagnostic criteria under which the Veteran's skin condition is rated takes into account the amount of area affected, an increase in disability as the Veteran describes is pertinent to the adjudication of his claim, and thus, a new evaluation is in order.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding treatment records relevant to his application to reopen his claim for service connection for a headache disability and to support a claim for increased rating for pseudofolliculitis barbae.  After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the requested development is completed, schedule the Veteran for an examination to determine the nature and severity of his pseudofolliculitis barbae.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically provide the following: 

a)  Whether the pseudofolliculitis barbae has resulted in any of the eight characteristics of disfigurement of the head or neck as described in 38 C.F.R. § 4.118, DC 7800.

b) Whether the pseudofolliculitis barbae has resulted in any scarring of the head, neck or chest, and, if so, a description of the scars, including whether they are painful or unstable.  

c)  The percentage of the entire body and the percentage of the exposed area effected by the pseudofolliculitis barbae.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a headache disability for an increased rating for pseudofolliculitis barbae should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


